                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                  No. 4: l 9-CV-40-BO


DANIEL BITTLE-LINDSEY,                         )
                                               )
                               Plaintiff,      )
                                               )
V.                                             )                        ORDER
                                 )
SEEGARS FENCE COMPANY, INC . and )
SEEGARS FENCE COMPANY, INC. OF )
NEWPORT,                         )
                                 )
                    Defendants. )




       This cause comes before the Court on defendants' motion for summary judgment. The

matters have been fully briefed and are ripe for ruling . A hearing was held on Tuesday, October

27, 2020 at 2:00 p.m. in Raleigh, North Carolina. For the reasons that follow, defendants' motion

for summary judgment is GRANTED.

                                            BACKGROUND

       On March 18, 2019, plaintiff Daniel Bittle-Lindsey filed the instant employment action

alleging that he was subject to disparate treatment and retaliation related to his demotion and

ultimate termination of his employment in violation of the Americans with Disabilities Act

(ADA) , as amended, 42 U.S.C. § 12101 et seq. DE 1, ~~ 37--43 . Plaintiff was employed by

defendant Seegars at its Newport branch in April 2015, and he told a co-worker that he was HIV-

positive shortly after beginning his employment. Id.   ~~   22- 23 . On April 22, 2015 , defendant

Seegars gave plaintiff a form stating that it had recently come to its attention that plaintiff had

informed an employee that he was HIV-positive and asking him to check "yes" or "no" for




          Case 4:19-cv-00040-BO Document 36 Filed 12/10/20 Page 1 of 10
whether he was HIV-positive. Id. 124. Plaintiff checked the box indicated that he was HIV-

positive in front of a manager and a witness. Id. On the same date, defendant Seegars was placed

on leave, and defendant Seegars sent a letter to plaintiff's doctor expressing concern about

plaintiff's HIV-positive status and asking for the doctor' s input on plaintiff's ability to safely

perform his job duties. Id. 1125-26. Upon authorization by plaintiff, plaintiff's doctor provided

defendant Seegars with a letter on May 1, 20 15 stating that plaintiff could safely "perform the

job duties as any other employee." Id. 127.

        On August 28, 2015, defendant Seegars allowed Bittle-Lindsey to return to work in a

demoted position without similar opportunity for advancement, with fewer hours, and with the

requirement that plaintiff always wear protective equipment. Id. 129-30. The required protective

equi pment included gloves, long-sleeve shirts, long pants, safety shoes with steel toes, and a face

shield when cutting metal straps or handling loose wire, even though plaintiff consistently

worked outside. Id.   1 30. No other employee was required to wear this protective equipment. Id.
Plaintiff was also prohibited from entering the air-conditioned office to cool off or drink water, a

restriction that was not imposed on any other employee. Id. 13 1. On August 31, 20 15, plaintiff

notified defendant Seegars that he would not accept the demotion, and defendant Seegars

subsequently terminated plaintiff's employment. Id. 1132- 33 .

        In addition to bringing claims for disparate treatment and retaliation in violation of the

ADA, plaintiff alleges that defendant Newport, which hired him , is "a mere instrumental ity of

Seegars Corporate and/or its common shareholders." Id. 135. Plaintiff asks this Court to

disregard defendant Newport's corporate form and allow him to proceed against both defendants

by piercing the corporate veil. Id. 136. On July 3, 2020, defendants fi led the instant motion for

summary judgment, arguing that defendant Newport is entitled to summary judgment because it



                                                   2
          Case 4:19-cv-00040-BO Document 36 Filed 12/10/20 Page 2 of 10
did not employ fifteen or more employees during the relevant period and that defendant Seegars

is entitled to summary judgment because it would be improper to pierce the corporate veil and

allow a claim against defendants collectively. DE 25 .

                                            DISCUSSION

        Defendants have moved for summary judgment in their favor on all claims. A motion for

summary judgment may not be granted unless there are no genuine issues of material fact for trial

and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The moving party

bears the initial burden of demonstrating the absence of a genuine issue of material fact. Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986) . If that burden has been met, the non-moving party

must then come forward and establish the specific material facts in dispute to survive summary

judgment. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U .S. 574, 588 (1986). In

determining whether a genuine issue of material fact exists for trial , a trial court views the evidence

and the inferences in the light most favorable to the nonmoving party. Scott v. Harris , 550 U.S.

372, 378 (2007) .

       However, " [t]he mere existence of a scintilla of evidence" in support of the nonmoving

party ' s position is not sufficient to defeat a motion for summary judgment. Anderson v. Liberty

Lobby, Inc., 477 U.S . 242, 252 (1986) . "A dispute is genuine if a reasonable jury could return a

verdict for the nonmoving party ... . and [a] fact is material if it might affect the outcome of the

suit under the governing law." Libertarian Party of Virginia v. Judd, 718 F.3d 308, 313 (4th Cir.

2013) (internal quotations and citations omitted). Speculative or conclusory allegations will not

suffice. Thompson v. Potomac Elec. Power Co., 312 F.3d 645 , 649 (4th Cir. 2002). When deciding

cross-motions for summary judgment, a court considers each motion separately and resolves all




                                                   3
         Case 4:19-cv-00040-BO Document 36 Filed 12/10/20 Page 3 of 10
factual disputes and competing inferences in the light most favorab le to the opposing party.

Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003).

       The ADA prohibits employers from discriminating because of an employee's disability

and retaliating against an employee based on an employee ' s engagement in protected activity . See

generally 42 U .S.C. §§ 12112(a), 12203(a) . The ADA defines "employer" as a person or entity

"engaged in an industry affecting commerce who has 15 or more employees for each working day

in each of 20 or more calendar weeks in the current or preceding calendar year." 42 U.S.C. §

121 l 1(5)(A). The fifteen-employee numerosity requirement is a threshold element of any

plaintiffs claim under the ADA. See Arbrauqh v. Y & H Corp., 546 U.S. 500, 515 (2006).

       In this case, plaintiff was employed from April to August 20 15 . Defendants state that

during the entire calendar year of 2015, defendant Newport employed fewer than fifteen

employees. DE 26 ~ 3 1. Plaintiff argues in its brief that because plaintiff has consistently alleged

that defendant employed at least fifteen employees and defendant has made contradictory

statements about its number of employees, a reasonable jury could find that defendant Newport

employed at least fifteen employees during 20 15 . However, during the hearing, plaintiff appeared

to have abandoned this argument, and instead admitted that the only way to receive relief in this

action is for the Court to decide to pierce the corporate vei l and proceed against both defendants

jointly. Therefore, this Court determines that defendant Newport is entitled to summary judgment

in its favor on the issue of whether it employed fewer than fifteen employees throughout the

relevant period and turns to the issue of piercing the corporate veil.

       A corporate business organization generally "affords [its] shareholder[s] a veil of

protection from the corporation ' s liabilities," but a court can disregard the corporate form and

impose liability through the alter-ego theory under certain circumstances. Mayes v. Moore , 419 F.



                                                  4

         Case 4:19-cv-00040-BO Document 36 Filed 12/10/20 Page 4 of 10
Supp. 2d 775 , 781 (M .D.N.C. 2006). A decision to pierce the corporate veil must be made

"reluctantly and cautiously," but this option is available "when justice so requires." Keffer v. H.K.

Porter Co., 872 F.2d 60 , 64 (4th Cir. 1989). In making this decision, this Court could apply either

federal common law or state law standards, "as no case law directl y states this [C]ourt must apply

federal common law to this situation, and the Supreme Court, in other federal law, recognizes,

without criticism, that circuits split on whether to apply federal law or borrow state law in veil

piercing within a federal claim." Mayes , 419 F. Supp. 2d at 782, n.5 (citing United States v.

Bestfoods, 524 U.S. 51 , 63, n.9 (1998)). However, the basic veil-piercing principles are the same

under both federal common law and North Carolina law. Miceli v. KBRG of Statesville, LLC, No.

5:05CV265-V, 2010 U.S. Dist. LEXIS 91636, at *7, n.4 (W.D.N .C. Sept. 1, 2010) (citation

omitted); Mayes , 419 F. Supp. 2d at 780. Thus, because there is no conflict between federal and

state law here, there is no reason for the Court to definitively decide which law applies. Id. at 780,

n.5 (citing Mobil Oil Corp. v. Linear Films, Inc., 718 F. Supp. 260, 265- 68 (D. Del. 1989).

       To pierce the corporate veil, a plaintiff must show: (1) "control, not mere majority or

complete stock control, but complete domination, not only of finances, but of policy and business

practice ... so that the corporate entity as to this transaction had at the time no separate mind, will

or existence of its own; (2) that defendant used such control "to commit fraud or wrong, to

perpetrate the violation of a statutory or other positive legal duty , or a dishonest and unjust act in

contravention of plaintiffs legal rights;" and (3) that the control and breach of duty proximately

caused the injury or unjust loss complained of. Krausz Indus. v. Smith-Blair, Inc. , 188 F. Supp. 3d

545, 556 (E.D.N .C. 2016) (citing Glenn v. Wagner , 313 N .C. 450 , 455 (1985)). The burden of

showing these elements rests on the party advocating for the disregard of the corporate fiction.




                                                  5
         Case 4:19-cv-00040-BO Document 36 Filed 12/10/20 Page 5 of 10
GAVCO, Inc. v. Chem -Trend, Inc., 81 F. Supp. 2d 633,643 (W.D.N.C. 1999) (citing De Witt Truck

Brokers, In c. v. W. Ray Flemming Fruit Co., 540 F.2d 681 , 683 (4th Cir. 1976)).

        In considering whether to pierce the corporate veil and disregard the corporate form, the

Fourth Circuit considers multiple factors to determine whether entities truly function as separate

corporations, or whether they exist merely as alter egos of one another. Vital, SA. v. Primerose

Shipping Co., 708 F.3d 527, 544 (4th Cir. 20 13). These factors include gross undercapitalization;

insolvency; siphoning of funds ; failure to observe corporate formalities and maintain proper

corporate records ; non-functioning of officers; control by a dominant stockholder; injustice or

fundamental unfairness ; intermingling of funds; overlap in ownership, officers, directors, and other

personnel ; common office space; the degrees of discretion shown by the allegedly-dominated

corporation; and whether the deals of the entities are at arm ' s-length. Id. In applying the alter-ego

doctrine, courts are concerned with reality and not form . De Will, 540 F.2d at 685 . Courts do not

focus on the presence or absence of a single factor, but instead apply the doctrine flexibly to avoid

injustice. Saniri v. Christenbury Eye Ctr., P.A., No . 3:17-cv-00474-FDW-DSC, 20 17 U.S. Dist.

LEXIS 199765 , at *9 (W.D.N.C. Dec. 5, 2017) (citation omitted).

        Here, even assuming that defendant Seegars has comp lete domination over defendant

Newport, such that defendant Newport has no separate existence, plaintiff fails to show the

existence of the second requirement. In order to meet the second requirement, plaintiff must either

show fraud or show that the actions served "an ulterior purpose to benefit the person in control in

a way not possible or legal witho ut misuse of the contro ll ed corporation." Dassault Falcon Jet

Corp. v. Oberflex, Inc., 909 F. Supp . 345 , 350 (M.D .N.C. 1995). A putative emp loyer' s legal

vio lation is not enough to meet this requirement. Saniri , 2017 U.S. Dist. LEXIS 199765 at *8

(finding that a Title VII violation was not sufficient to warrant piercing the corporate veil) . Instead,



                                                   6
          Case 4:19-cv-00040-BO Document 36 Filed 12/10/20 Page 6 of 10
the plaintiff must show that there was some abuse of the corporate form and that it is necessary to

pierce the corporate veil to prevent injustice or fundamental unfairness . Id. (citations omitted).

Acts that have previously been found to meet that requirement include: (1) operating the subsidiary

so it had no assets to pay future debts, (2) unilaterally voiding contracts of the controlled

corporation to the detriment of creditors, (3) operating a subsidiary so that a finance company

could evade the usury laws, (4) fai ling to obtain required workers ' compensation coverage for

employees, and (5) depleting corporate assets to pay personal debts. Dassault Falcon , 909 F. Supp.

at 350 (citations omitted).

       Although plaintiff has the burden of showing that piercing of the corporate veil is

necessary, plaintiff neglects to argue that defendants used control to affect a fraud or wrong or that

such control and breach proximately caused plaintiffs harm, and this Court is unable to find that

these elements have been met based on the facts presented . Plaintiff argues that the three executives

of defendant Seegars are officers of every single branch entity, including defendant Newport, in

either a president or vice president role, although they functionally act as consultants. These

officers are paid by defendant Seegars, and they do not receive a payment from defendant Newport

for their officer roles in the branch. Furthermore, plaintiff states that defendant Newport's

corporate meetings from 2015- 19 were attended by the same four individuals, all of whom signed

as a director and shareholder of defendant Newport, although plaintiff alleges that none of these

individuals were a director or shareholder of defendant Newport, at least in 2015 and 2016.

Defendant Seegars drafted the meeting minutes using the same temp late used by every other

Seegars branch entity for its annual meeting. Plaintiff further al leges that even where defendant

Seegars claims that branch entities retain complete autonomy and authority as to all of their

operations, branch entities like defendant Newport mirror the actions and recommendations of



                                                  7
         Case 4:19-cv-00040-BO Document 36 Filed 12/10/20 Page 7 of 10
defendant Seegars almost unfailingly . Finally, plaintiff argues that the branch entities do not

operate at arm's-length, instead having defendant Seegars offer an extensive array of services to

the branch entities without making a profit of its own, and that the branch entities have an

agreement not to compete with each other.

       Even considering these facts in the light most favorable to plaintiff, plaintiff has not plead

sufficient factual allegations supporting a claim that this Court should pierce the corporate veil and

hold defendant Seegars liable for the actions of defendant Newport or aggregate the number of

defendants ' employees. See Bridge v. New Holland Logansport, Inc., 815 F.3d 356 (7th Cir. 2016)

(declining to pierce the corporate veil where the companies shared similar names, directors, a

website, and board members; held each other out as the same company; and centralized several

services , such as employee performance review, the personnel manual, and the computer program

for tracking inventories); see Burnette v. Austin Med. , Inc., No . 1: 11 cv52 , 2011 U.S. Dist. LEXIS

43027 , at* 14 (W.D.N.C . Apr. 14, 2011) (declining to pierce the corporate veil when the complaint

lacked allegations that defendant was undercapitalized , co-mingled assets, or took any other

actions disregarding the corporate form).       It is undisputed that defendant      ewport is fully

capitalized as an independent business that generates a healthy profit, and it is agreed that

defendant Newport pays dividends to its owners, which are distributed proportionately based on

ownership shares. It is not disputed that defendant        ewport pays relatively minimal fees to

defendant Seegars for its services, which relates to whether defendant Seegars siphons defendant

Newport' s funds; that there is no overlap in personnel between the defendants, as defendant

Newport' s employees have never directly or indirectly worked for defendant Seegars; and that

defendants do not share office space, with defendant Newport renting its own space from an entity

unaffiliated with defendant Seegars. Furthermore, there is no intermingling of funds , and only



                                                  8

         Case 4:19-cv-00040-BO Document 36 Filed 12/10/20 Page 8 of 10
Clinton Rouse can authorize expenditures for defendant Newport. Clinton Rouse owns fifty

percent of Newport and exercises unilateral control of the corporation's day-to-day operations,

even though three minority shareholders of defendant Newport are also shareholders of defendant

Seegars. Defendants argue that defendant Newport is free to market, brand, advertise, and

otherwise promote its services without coordinating with or seeking or receiving any authorization

from defendant Seegars, and that defendant Seegars has no involvement in the management,

control , or oversight of Newport ' s employees . Based on these facts and the lack of sufficient

allegations that defendant Newport was undercapitalized, that defendant Seegars co-mingled

assets , or that the defendant otherwise disregarded the corporate form , plaintiff has failed to show

that piercing the corporate veil is necessary to prevent fraud or injustice. Therefore, the Court

grants defendants' motion for summary judgment.

       This conclusion is further supported by the fact that courts have previously found that

franchisors could not be held liable for the actions of franchisees simply because the franchisor

sets rules, shares names with, and provides marketing and other services for franchisees. The Tenth

Circuit declined to hold McDonald ' s responsible for a violation of Title VII of the Civil Rights

Act of 1967, 42 U.S .C.S . §§ 2000e to 2000e-17, by one of its franchisees because McDonald ' s

lacked control over labor relations with the franchisee ' s employees and financial control over the

franchisee. Evans v. McDonald 's Corp., 936 F.2d 1087, 1090 (10th Cir. 1991). The Court found

there was insufficient control to consider McDonald ' s an employer of its franchisee's employees

under Title VII even when McDonald ' s stringently controlled the manner of its franchisee ' s

operations, conducted frequent inspections, and provided training for franchise employees. Id.

Title VII defines "employer" similarly to the ADA, requiring fifteen or more employees for each

working day in each of two or more calendar weeks. 42 U.S.C.S. § 2000e. Therefore, allowing



                                                  9

         Case 4:19-cv-00040-BO Document 36 Filed 12/10/20 Page 9 of 10
plaintiff to pierce the corporate vei l in this case would be inconsistent with prior ruli ngs dealing

with simi lar situations.

                                          CONCLUSION

        For the foregoing reasons, defendants ' motion for summary judgment [DE 24] 1s

GRANTED . Summary judgment on all claims is entered in favor of the defendants.




SO ORDERED, this       __r_   day of December, 2020.




                                               TERRENCE W. BOYLE
                                               CHIEF UNITED STA TES




                                                 10

         Case 4:19-cv-00040-BO Document 36 Filed 12/10/20 Page 10 of 10
